Exhibit 10.6

LIMITED CONSENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT

This Limited Consent and Amendment No. 5 to Credit Agreement, dated as of
September 5, 2006 (this “Consent and Amendment”), is entered into by and among
Vertis, Inc. (“Borrower”), as Borrower, the other Credit Parties signatory
hereto, General Electric Capital Corporation, as a Lender and as Agent for
Lenders (“Agent”), and the other Lenders.

RECITALS

A. Borrower, the other Credit Parties, Agent and Lenders are parties to that
certain Credit Agreement, dated as of December 22, 2004, including all annexes,
exhibits and schedules thereto (as amended by: (i) that certain Limited Consent
and Amendment No. 1 to Credit Agreement, dated as of October 3,2005; (ii) that
certain Amendment No. 2 to Credit Agreement, dated as of November 22, 2005;
(iii) that certain Limited Consent and Amendment No. 3 to Credit Agreement,
dated as of December 12, 2005; and (iv) that certain Amendment No. 4 to Credit
Agreement, dated as of May 30,2006; and as from time to time further amended,
restated, supplemented or otherwise modified, the “Credit Agreement”).

B. Borrower and the other Credit Parties have requested that Agent and Lenders
consent to the sale by Borrower and Webcraft, LLC (“Webcraft”) of certain assets
related to Borrower’s and Webcraft’s fragrance and cosmetic businesses as set
forth in (i) that certain Asset Purchase Agreement to be entered into by
Borrower and Webcraft, together as Seller, and Spice Acquisition Corp.
(“Spice”), as Purchaser, and (ii) that certain Asset Sale Agreement to be
entered into by Vertis Fragrance SARL (“SARL”), as Seller, and Arcade Europe
SARL, as Purchaser, substantially in the form of Exhibit A-1 and Exhibit A-2,
respectively, to this Consent and Amendment (together, the “Asset Purchase
Agreements”), and (iii) certain related actions as further described in Section
2 herein.

C. This Consent and Amendment shall constitute a Loan Document and these
Recitals shall be construed as part of this Consent and Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, Borrower by
Lenders, Borrower, the other Credit Parties, Agent and Lenders hereby agree as
follows:

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Consent and Amendment shall have the same meanings ascribed
to them in the Credit Agreement and Annex A thereto.

2. Consents.

2.1. Notwithstanding Section 5.7 of the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document to the contrary, Agent and
Lenders hereby consent to the sale by Borrower and Webcraft to Spice of certain
assets related to Borrower’s and Webcraft’s fragrance and cosmetic businesses as
set forth in the Asset Purchase Agreements; provided, that, any changes to the
Asset Purchase Agreements from the versions thereof attached to this Consent and
Amendment as Exhibit A-1 and Exhibit A-2, shall be reasonably satisfactory to
Agent.

2.2. Notwithstanding any provision of the Credit Agreement or any other Loan
Document to the contrary, Agent and Lenders hereby consent to the release of
Agent’s Liens on the assets of Borrower and Webcraft which are being sold by
Borrower and Webcraft to Spice pursuant to the Asset Purchase Agreements upon
the closing of the transactions contemplated by the Asset Purchase Agreements to
the


--------------------------------------------------------------------------------


extent such properties and assets have been pledged to Agent pursuant to the
Credit Agreement or any other Loan Document.

3. Further Assurances.

3.1. Each Credit Party shall, from time to time, execute and deliver such
agreements, instruments, certificates, reports and other documents and take all
such actions as Agent or Lenders at any time may reasonably request to evidence,
further document, effectuate or otherwise implement the actions described above
in Section 2, under the Credit Agreement and/or the other Loan Documents.

3.2. At the time of the closing of the transactions contemplated by the Asset
Purchase Agreements and from time to time thereafter, at Borrower’s expense,
Agent and Lenders shall execute and deliver such lien release instruments and
documents and take such related actions as Borrower may reasonably request to
evidence, further document, effectuate or otherwise implement the release of
Agent’s Liens as described above in Section 2, under the Credit Agreement and
the other Loan Documents.

4. Representations and Warranties. Borrower and Credit Parties, jointly and
severally, hereby represent and warrant to Agent and Lenders that:

4.1. Aside from: (a) (i) the agreements to provide indemnification, (ii) the
guaranty by Borrower, and (iii) other obligations, all as set forth in the Asset
Purchase Agreements, under which the maximum aggregate exposure with respect to
the preceding clause (i) is $4,000,000, subject to the exceptions set forth in
the Asset Purchase Agreements; and (b) the obligations set forth in the
Transition Services Agreement, substantially in the form of Exhibit B to this
Consent and Amendment (the “Transition Services Agreement”), to be entered into
by and among Borrower, Webcraft, SARL and Spice, (A) there are no post-closing
obligations and liabilities, including, without limitation, contingent
obligations and liabilities, under the Asset Purchase Agreements or the
Transition Services Agreement of Borrower and the other Credit Parties to Spice
or any other Person, and (B) there is no existing guaranty, credit support,
indemnity or other similar arrangement by Borrower or any other Credit Party or
by any of their direct or indirect Subsidiaries in favor of Spice or any
employee, customer or creditor relating to Spice.

4.2. The execution, delivery and performance by Borrower and each of the other
Credit Parties of this Consent and Amendment have been duly authorized by all
necessary corporate action, and this Consent and Amendment constitutes the
legal, valid and binding obligation of Borrower and each of the other Credit
Parties enforceable against each of them in accordance with its terms, except as
the enforcement hereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally or to general principles of equity.

4.3. The execution, delivery and performance of this Consent and Amendment and
the consummation of the transactions contemplated hereby by Borrower and each
other Credit Party do not, and will not:

(a) contravene or conflict with any provision of (i) law, (ii) any judgment,
decree or order, or (iii) the certificate or articles of incorporation or
by-laws or other constituent documents of Borrower or any other Credit Party; or

(b) contravene or conflict with, or cause any Lien to arise under, any provision
of any indenture, agreement, mortgage, lease, instrument or other document,
including, without limitation, the Security Agreement, the February 2003 Senior
Subordinated Debt Documents, the 2002 Senior Debt Documents, the 2003 Senior
Secured Debt Documents or the Mezzanine Debt Documents, binding upon or
otherwise affecting Borrower or any Credit Party or any property of Borrower or
any Credit Party.


--------------------------------------------------------------------------------


4.4.          No Default or Event of Default exists under the Credit Agreement
or any other Loan Document or will exist after or be triggered by the execution,
delivery and performance of this Consent and Amendment or the consummation of
the transactions contemplated hereby and by the Asset Purchase Agreements. In
addition, each of Borrower and each other Credit Party hereby represents,
warrants and reaffirms that the Credit Agreement and each of the other Loan
Documents remains in full force and effect.

5. Covenants. Aside from (a) (i) the agreements to provide indemnification, (ii)
the guaranty by Borrower, and (iii) other obligations, all as set forth in the
Asset Purchase Agreements, under which the maximum aggregate exposure with
respect to the preceding clause (i) is $4,000,000, subject to the exceptions set
forth in the Asset Purchase Agreements, and (b) the obligations set forth in the
Transition Services Agreement, each of Borrower and each other Credit Party
executing this Consent and Amendment jointly and severally agrees as to all
Credit Parties that from and after the date hereof, the Credit Parties shall not
and shall not cause or permit their Subsidiaries directly or indirectly to
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any guaranty, credit support, indemnity or other similar
arrangement, by Borrower or by any of its direct or indirect Subsidiaries in
favor of Spice or any employee, customer or creditor relating to Spice.

6. Conditions Precedent to Effectiveness. The effectiveness of the consents set
forth in Section 2 hereof are in each instance subject to the satisfaction of
each of the following conditions precedent:

6.1. Consent and Amendment. This Consent and Amendment shall have been duly
executed and delivered by Borrower, the other Credit Parties, Agent and Lenders.

6.2. No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the effectiveness of this Consent and Amendment
or the consummation of any of the transactions contemplated hereby or by the
Asset Purchase Agreements.

6.3. Opinion. Agent and Lenders shall have received an opinion of counsel to
Borrower, Sullivan & Cromwell LLP, with respect to this Consent and Amendment,
including, without limitation, as to this Consent and Amendment, the Asset
Purchase Agreements and the transactions contemplated hereby and thereby not
conflicting with any provision of the Security Agreement, the February 2003
Senior Subordinated Debt Documents, the 2002 Senior Debt Documents, the 2003
Senior Secured Debt Documents or the Mezzanine Debt Documents, in form and
substance acceptable to Agent.

6.4. Miscellaneous. Agent and Lenders shall have received such other agreements,
instruments and documents as Agent or Lenders may reasonably request.

7. Reference to and Effect Upon the Credit Agreement and other Loan Documents.

7.1. Full Force and Effect. Except as specifically provided herein, the Credit
Agreement, the Notes and each other Loan Document shall remain in full force and
effect and each is hereby ratified and confirmed by all Credit Parties.

7.2. No Waiver. The execution, delivery and effect of this Consent and Amendment
shall be limited precisely as written and shall not be deemed to (i) be a
consent to any waiver of any term or condition, or to any amendment or
modification of any term or condition (except as specifically provided herein)
of the Credit Agreement or any other Loan Document or (ii) prejudice any right,
power or remedy which the Agent or any Lender now has or may have in the future
under or in connection with the Credit Agreement, the Notes or any other Loan
Document.


--------------------------------------------------------------------------------


7.3 Certain Terms. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof ‘, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

8. Counterparts. This Consent and Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Consent and Amendment by
telecopier or “pdf” shall be as effective as delivery of a manually executed
counterpart signature page to this Consent and Amendment.

9. Costs and Expenses. As provided in the Credit Agreement, Borrower shall pay
the fees, costs and expenses incurred by Agent in connection with the
preparation, execution and delivery of this Consent and Amendment (including,
without limitation, attorneys’ fees).

10. GOVERNING LAW. THIS CONSENT AND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPALS.

11. Headings. Section headings in this Consent and Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Consent and Amendment for any other purpose.

 

[Signature Pages Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Consent and Amendment has been duly executed as of the
date first written above.

 

 

BORROWER:

 

 

 

 

 

VERTIS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

 

Title:

President and Chief Executive Officer

 


--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

as Agent, an L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Sandra Claghorn

 

 

Duly Authorized Signatory

 


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert Anchundia

 

 

Name:

Robert Anchundia

 

 

Title:

 Vice President

 


--------------------------------------------------------------------------------


The following Persons are signatory to this Amendment in their capacity as
Credit Parties and not as Borrowers:

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

 

 

VERTIS DIGITAL SERVICES LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

 

 

ENTERON GROUP LLC

 

 

 

 

 

 

 

 

By:

/s/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

 

 

WEBCRAFT, LLC

 

 

 

 

 

 

 

 

By:

/s/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

 

 

USA DIRECT, LLC

 

 

 

 

 

 

 

 

By:

/s/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

 

Title:

 President and Chief Executive Officer

 


--------------------------------------------------------------------------------


 

 

VERTIS MAILING, LLC

 

 

 

 

 

 

 

 

By:

/s/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

 

Title:

 President and Chief Executive Officer

 

 

 

 

 

 

 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Dean D. Durbin

 

 

Name:

Dean D. Durbin

 

 

Title:

 President and Chief Executive Officer

 


--------------------------------------------------------------------------------